DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 of U.S. Patent No. 11,101,299 Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding Claim 2, both the instant claim 2 and claim 21 of ‘299 recite a semiconductor device comprising: a substrate; a semiconductor layer over the substrate; a gate insulating layer over the semiconductor layer; a gate electrode over the gate insulating layer; a first inorganic insulating layer over the gate electrode; a second inorganic insulating layer over the first inorganic insulating layer; a wiring over the second inorganic insulating layer, the wiring being electrically connected to the semiconductor layer through a contact hole of the gate insulating layer, the first inorganic insulating layer, and the second inorganic insulating layer; an organic layer over the second inorganic insulating layer and the wiring; a third inorganic insulating layer over a top surface of the organic layer; and a pixel electrode over the third inorganic insulating layer, the pixel electrode being electrically connected to the wiring through a first opening of the organic layer and a second opening of the third inorganic insulating layer, wherein a width of the first opening is larger than a width of the second opening, wherein the organic layer comprises a curved surface, and wherein the third inorganic insulating layer is in contact with the curved surface.  
Regarding Claim 3, both the instant claim 3 and claim 22 of ’299 recite that the wiring comprises a first layer including titanium, a second layer including aluminum, and a third layer including titanium.  
Regarding Claim 4, both the instant claim 4 and claim 23 of ‘299 recite that the organic layer comprises acrylic.  
Regarding Claim 5, both the instant claim 5 and claim 24 of ‘299 recite that the second inorganic insulating layer comprises silicon nitride.  
Regarding Claim 6, both the instant claim 6 and claim 24 of ‘299 recite that the third inorganic insulating layer comprises silicon nitride.  
Regarding Claim 7, both the instant claim 7 and claim 21 of ‘299 recite that the gate insulating layer comprises silicon oxide.  
Regarding Claim 8, both the instant claim 8 and claim 21 of ‘299 recite that the contact hole and the second opening do not overlap with each other.  
Regarding Claim 9, both the instant claim 9 and claim 21 of ‘299 recite that an end portion of the wiring is covered with the organic layer.  
Regarding Claim 10, both the instant claim 10 and the combination of claims 21 and 24 of ‘299 recite a semiconductor device comprising: a substrate; a semiconductor layer over the substrate; a silicon oxide layer over the semiconductor layer; a gate electrode over the silicon oxide layer; a first silicon nitride layer over the gate electrode; an inorganic insulating layer over the first silicon nitride layer; a wiring over the inorganic insulating layer, the wiring being electrically connected to the semiconductor layer through a contact hole of the silicon oxide layer, the first silicon nitride layer, and the inorganic insulating layer; an organic layer over the inorganic insulating layer and the wiring; a second silicon nitride layer over a top surface of the organic layer; and a pixel electrode over the second silicon nitride layer, the pixel electrode being electrically connected to the wiring through a first opening of the organic layer and a second opening of the second silicon nitride layer, wherein a width of the first opening is larger than a width of the second opening, wherein the organic layer comprises a curved surface, and wherein the second silicon nitride layer is in contact with the curved surface.  
Regarding Claim 11, both the instant claim 11 and the combination of claims 21, 22 and 24 of ‘299 recite that the wiring comprises a first layer including titanium, a second layer including aluminum, and a third layer including titanium.  
Regarding Claim 12, both the instant claim 12 and the combination of claims 21, 23 and 24 recite that the organic layer comprises acrylic.  
Regarding Claim 13, both the instant claim 13 and the combination of claims 21 and 24 recite that the contact hole and the second opening do not overlap with each other.  
Regarding Claim 14, both the instant claim 14 and the combination of claims 21 and 24 recite that an end portion of the wiring is covered with the organic layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        12/2/2022